Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 14 May 1781
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce 14 may [1781]
Voulez vous bien mon Illustre Docteur, que Je vous rappelle la promesse que vous avez bien voulu me faire, Lorsque je vous demandai de L’employ dans les troupes amèricaines pour M. Boys, que Je vous donne une note Sur Ses Services et Sur le grade qu’il a eu dans ces troupes me dites vous et que vous verriez ce qu’il y auroit à faire. J’ai lhonneur de vous envoyer La note en question et S’il y a moyen que vous puissiez donner de LEmploy à ce brave officier Je vous en Serai fort obligé— Je compte vous aller demander à diner un de ces Jours et qu’avant les fêtes prochaines Je Serai à demeure votre voisin. Vous savez, Je crois, Sans que J’aye besoin de vous le dire que ce que Je trouve de plus beau à Passy c’est de renfermer Le Legislateur de l’Amèrique et Le Promethée Moderne qui nous a appris a dérober le feu du Ciel. Adieu Mon Illustre Docteur vous Savez combien Je vous suis passionnément attaché pour la vie
Le Roy
Mille complimens Je vous prie a Monsieur votre petit fils.
